      Case 2:20-cr-00841 Document 5 Filed on 05/14/20 in TXSD Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF TEXAS

                               CORPUS CHRISTI DIVISION

 UNITED STATES OF AMERICA                    §
                                             §
            v.                               §      CRIMINAL NUMBER C-20-946M
                                             §
 LIZA LEE DIAZ                               §


                              NOTICE OF RELATED CASES

       COMES NOW the United States of America through Ryan K. Patrick, United States

Attorney in and for the Southern District of Texas, and files the following NOTICE OF RELATED

CASES:

       Case:                United States v. Lori Garay
       Number:              C-20-1046M
       Status:              Case scheduled to be presented at Grand Jury on June 10, 2020.


                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  UNITED STATES ATTORNEY

                                          By:      s/ Lance Watt
                                                  LANCE WATT
                                                  Assistant United States Attorney
